Name: 2012/164/EU: Council Decision of 14Ã February 2012 on the conclusion of the Agreement between the European Union and Georgia on protection of geographical indications of agricultural products and foodstuffs
 Type: Decision
 Subject Matter: Europe;  agricultural activity;  international affairs;  foodstuff;  marketing;  consumption;  European construction
 Date Published: 2012-03-30

 30.3.2012 EN Official Journal of the European Union L 93/1 COUNCIL DECISION of 14 February 2012 on the conclusion of the Agreement between the European Union and Georgia on protection of geographical indications of agricultural products and foodstuffs (2012/164/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with Article 218(6)(a)(v) and Article 218(7) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) The Commission has negotiated, on behalf of the Union, an agreement between the European Union and Georgia on protection of geographical indications of agricultural products and foodstuffs (the Agreement). (2) The Agreement will enable the reciprocal protection of the geographical indications of the respective Parties and will contribute to the approximation of legislation among the EU neighbouring countries. (3) In accordance with Council Decision 2011/620/EU (1), the Agreement was signed on 14 July 2011, subject to its conclusion. (4) The internal procedure for establishing representation of the Union on matters relating to the Agreement should also be defined. (5) Certain tasks for implementation have been attributed to the Joint Committee established by the Agreement, including the power to amend certain technical aspects of the Agreement as well as certain Annexes thereto. (6) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement between the European Union and Georgia on protection of geographical indications of agricultural products and foodstuffs (the Agreement) is hereby approved on behalf of the Union. The text of the Agreement is attached to this Decision. Article 2 The Commission, assisted by Member States representatives, shall represent the Union in the Joint Committee referred to in Article 11 of the Agreement. For the purposes of Article 11(3) of the Agreement, modifications to the Agreement through decisions of the Joint Committee shall be approved by the Commission on behalf of the Union on the basis of the procedure laid down in Article 15(2) of Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (2). Article 3 The President of the Council shall designate the person(s) empowered to give, on behalf of the Union, the notification provided for in Article 14(1) of the Agreement, in order to express the consent of the Union to be bound by the Agreement (3). Article 4 This Decision shall enter into force on the day of its adoption. Done at Brussels, 14 February 2012. For the Council The President M. LIDEGAARD (1) OJ L 243, 21.9.2011, p. 1. (2) OJ L 93, 31.3.2006, p. 12. (3) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.